        Case 1:18-cv-11924-FDS Document 18-3 Filed 11/29/18 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
 ____________________________________
                                     )
MATTHEW VANDERHOOP,                  )
     Plaintiff                       )
                                     )
v.                                   )
                                     )
WILMINGTON SAVINGS FUND              )  CIVILACTION NO. 1:18-CV-11924-FDS
SOCIETY FSB, D/B/A CHRISTIANA        )
TRUST, NOT IN ITS INDIVIDUAL         )
CAPACITY, BUT SOLELY AS              )
TRUSTEE FOR BCAT 2014-10TT,          )
    Defendant                        )
___________________________________ )

                                CERTIFICATE OF SERVICE

       I, Deborrah M. Dorman, certify that Plaintiff’s First Amended Complaint, Plaintiff’s

Motion for a Preliminary Injunction, and Affidavit of Mr. Vanderhoop were filed today,

November 29, 2018, through the ECF system to be sent electronically to the registered

participants as identified on the Notice of Electronic Filing (NEF).



November 29, 2018                             Respectfully submitted,




                                              “/s/”Deborrah M. Dorman
                                              Deborrah M. Dorman, Esq., #635729
                                              Law Office of Deborrah M. Dorman
                                              Post Office Box 944
                                              Tisbury, MA 02568
                                              (774) 563-0040
                                              dormandmd@aol.com
